      Case 2:19-cv-00189-SAB        ECF No. 23   filed 04/15/20   PageID.598 Page 1 of 7



 1
                                                                             FILED IN THE

 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                  Apr 15, 2020
 4                                                                      SEAN F. MCAVOY, CLERK



 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 JOY PUTNAM, on behalf of herself and
 9 all others similarly situated,                    NO. 2:19-CV-00189-SAB
10        Plaintiffs,
11        v.                                         ORDER DENYING MOTION
12 PORTFOLIO RECOVERY                                FOR CLASS CERTIFICATION
13 ASSOCIATES, LLC, a Delaware Limited
14 Liability Company,
15        Defendant.
16
17
18        Before the Court is Plaintiffs’ Motion for Class Certification, ECF No. 12.
19 The motion was heard without oral argument. Plaintiffs are represented by Brian
20 Cameron, Kirk Miller, and Shayne Sutherland. Defendant is represented by
21 William Gregory Lockwood.
22                                          Facts
23         Defendant Portfolio Recovery Associates, LLC sued Plaintiff Joy Putnam
24 in Spokane County Superior Court for an alleged debt owed to Capital One Bank.
25 Defendant obtained a default judgment against Plaintiff and sought a writ of
26 garnishment against Plaintiff’s financial institution. As part of the garnishment
27 process, Defendant sent Plaintiff a Notice and Exemption Claim form. The Notice
28 and Exemption Claim Form is a statutorily mandated form. Wash. Rev. Code

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 1
       Case 2:19-cv-00189-SAB     ECF No. 23    filed 04/15/20   PageID.599 Page 2 of 7



1 § 6.27.140. Defendants used the Notice and Exemption Claim Form that was put
2 in place in January 2018. The Notice contained the following language:
3          OTHER EXEMPTIONS. If the garnishee holds other property of
4          yours, some or all of it may be exempt under RCW 6.15.010, a
           Washington statute that exempts certain property of your choice
5          (including up to $500.00 in a bank account) for all other debts and
6          certain other property such as household furnishings, tools of trade,
           and a motor vehicle (all limited by differing dollar values).
7
     ECF No. 20, No. 4 (bold in original).
8
           The Exemption Claim Form asked if the account contained payments from:
9
     1) Temporary Assistance for Needy Families, SSI, or other public assistance; 2)
10
     social security; 3) veterans’ benefits; 4) federally qualified pension, IRA, or 401K
11
     plan; 5) unemployment compensation; 6) child support; or 7) other.
12
           Plaintiff did not timely complete the Exemption Claim Form. Nonetheless,
13
     because all the income in Plaintiff’s bank account was from social security, the
14
     bank did not garnish any money from her account.
15
                                     Procedural History
16
           On May 31, 2019, Plaintiff filed the instant action, alleging violations of the
17
     Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692e and 1692f. ECF
18
     No. 1. The basis of Plaintiff’s Complaint is that Defendant used an outdated
19
     Exemption Claim Form. The Form was amended in July 2018. In addition to the
20
     seven exemptions listed above, the Form was statutorily required to include two
21
     additional exemptions: $2500 exemption for private student loan debts; and $500
22
     exemption for all other debts. It is undisputed that the Form Plaintiff received
23
     from Defendant did not have these two checkboxes.
24
           Plaintiff alleges that Defendant “removed two of the exemptions from the
25
     exemption claim form” and asserts that such removal was “intentional and
26
     systematic.” ECF No. 1.
27
           Plaintiff now moves to certify the following class:
28

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 2
      Case 2:19-cv-00189-SAB     ECF No. 23    filed 04/15/20   PageID.600 Page 3 of 7



 1        All individuals with addresses in the State of Washington; who were
 2        sued by Defendant PRA in a Washington Court; where Defendant
          PRA obtained a judgment against the person; where Defendant PRA
 3        attempted to garnish a judgment debtor’s bank account; where
 4        Defendant PRA sent a garnishment exemption claim form to a
          judgment debtor; in which Defendant PRA failed to include the
 5        statutory check-box exemptions of $2500 in student loan money,
 6        and/or the $500 cash exemption; and where the garnishment
          exemption notice was sent to the judgment debtor one (1) year prior
 7        to the filing of this action and on or before the date that this Court
 8        certifies the class.

 9 ECF No. 12.
10                    Fair Debt Collection Practices Act (FDCPA)
11        The FDCPA was enacted as a broad remedial statute designed to “eliminate
12 abusive debt collection practices by debt collectors, to insure that those debt
13 collectors who refrain from using abusive debt collection practices are not
14 competitively disadvantaged, and to promote consistent State action to protect
15 consumers against debt collection abuses.” 15 U.S.C. § 1692(e). The FDCPA
16 comprehensively regulates the conduct of debt collectors, imposing affirmative
17 obligations and broadly prohibiting abusive practices. See, e.g., 15 U.S.C. §§
18 1692b (governing the acquisition of location information), 1692e (prohibiting
19 misleading or deceptive practices). The FDCPA does not ordinarily require proof
20 of intentional violation and is a strict liability statute. McCollough v. Johnson,
21 Rodenburg & Lauinger, LLC, 637 F.3d 939, 948 (9th Cir. 2011).
22        Whether conduct violates the FDCPA requires an objective analysis that
23 takes into account whether “the least sophisticated debtor would likely be misled
24 by a communication.” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015,
25 1027 (9th Cir. 2012). “The objective least sophisticated debtor standard is ‘lower
26 than simply examining whether particular language would deceive or mislead a
27 reasonable debtor.’” Terran v. Kaplan, 109 F.3d 1428, 1431–32 (9th Cir. 1997)
28 (citation omitted).

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 3
      Case 2:19-cv-00189-SAB       ECF No. 23   filed 04/15/20   PageID.601 Page 4 of 7



 1        Not all false statements are actionable, however. To constitute a violation of
 2 the FDCPA, a false statement must be “material.” Donohue v. Quick Collect, Inc.,
 3 592 F.3d 1027, 1033 (9th Cir. 2010). Material false statements are those that could
 4 “cause the least sophisticated debtor to suffer a disadvantage in charting a course
 5 of action in response to the collection effort.” Tourgeman v. Collins Fin. Servs.,
 6 Inc., 755 F.3d 1109, 1121 (9th Cir. 2014). Immaterial false representations, by
 7 contrast, are those that are “literally false, but meaningful only to the
 8 ‘hypertechnical’ reader.” Id.
 9        Because the materiality inquiry focuses on the objective question of how
10 the least sophisticated debtor could have reacted to a misstatement, the question of
11 what the debtor herself would actually have done differently had Defendant not
12 used the older form is irrelevant in determining materiality. As the Ninth Circuit
13 has explained:
14      [A] consumer possesses a right of action even where the defendant’s
        conduct has not caused him or her to suffer any pecuniary or
15      emotional harm. An FDCPA plaintiff need not even have actually
16      been misled or deceived by the debt collector’s representation;
        instead, liability depends on whether the hypothetical “least
17      sophisticated debtor” likely would be misled.
18 Tourgeman, 755 F.3d at 1117–18 (citations omitted).
19                                   Rule 23 Standard
20        Under Federal Rule of Civil Procedure 23, “[a] class action may be
21 maintained if two conditions are met: The suit must satisfy the criteria set forth in
22 subdivision (a) (i.e., numerosity, commonality, typicality, and adequacy of
23 representation), and it also must fit into one of three categories described in
24 subdivision (b).” Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559
25 U.S. 393, 398 (2010) (internal quotation marks omitted).
26        1.     Numerosity Requirement
27        The numerosity requirement is met if the class is so large that joinder of all
28 members is impracticable. Fed. R. Civ. P. 23(a).

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 4
      Case 2:19-cv-00189-SAB      ECF No. 23     filed 04/15/20   PageID.602 Page 5 of 7



 1        2.     Commonality Requirement
 2        The commonality requirement is met if there are “questions of law and fact
 3 common to the class.” Fed. R. Civ. P. 23(a). “Where the circumstances of each
 4 particular class member vary but retain a common core of factual or legal issues
 5 with the rest of the class, commonality exists.” Parra v. Bashas’, Inc., 536 F.3d
 6 975, 978–79 (9th Cir. 2008); see also Wal–Mart Stores Inc. v. Dukes, 564 U.S.
 7 338, 350 (2011) (“What matters to class certification ... is not the raising of
 8 common ‘questions’—even in droves—but, rather the capacity of a classwide
 9 proceeding to generate common answers apt to drive the resolution of the
10 litigation.”). Commonality, however, “requires the plaintiff to demonstrate the
11 class members ‘have suffered the same injury.’” Dukes, 564 U.S. at 349.
12 (quotation omitted). “This does not mean they have all suffered a violation of the
13 same provision of law.” Id. at 350. Rather, their common contention “must be of
14 such a nature that it is capable of classwide resolution—which means that
15 determination of its truth or falsity will resolve an issue that is central to the
16 validity of each one of the claims in one stroke.” Id.
17        3.     Typicality Requirement
18        To demonstrate typicality, the putative class must show that the named
19 party’s claims are typical of the class. Fed. R. Civ. P. 23(a)(3). “The test of
20 typicality ‘is whether other members have the same or similar injury, whether the
21 action is based on conduct which is not unique to the named plaintiffs, and
22 whether other class members have been injured by the same course of conduct.’ ”
23 Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992) (citation
24 omitted).
25        4.     Adequacy of Representation
26         The named plaintiff must fairly and adequately protect the interests of the
27 class. Fed. R. Civ. P. 23(a)(4). In making this determination, courts must consider
28 two questions: “(1) do the named plaintiffs and their counsel have any conflicts of

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 5
      Case 2:19-cv-00189-SAB      ECF No. 23    filed 04/15/20   PageID.603 Page 6 of 7



 1 interest with other class members and (2) will the named plaintiffs and their
 2 counsel prosecute the action vigorously on behalf of the class?” Hanlon v.
 3 Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).
 4        5.     Fed. R. Civ. P. 23(b)(3)
 5        In addition to the four Rule 23(a) requirements, the named plaintiff must
 6 show that a class action is a superior method for adjudicating the controversy. In
 7 making this determination, the Court may consider: (1) the class members’
 8 interests in individually controlling the prosecution of separate actions; (2) the
 9 extent of any litigation concerning the same controversy already begun by the
10 class members; (3) the desirability of concentrating the litigation in a particular
11 forum; and (4) the likely difficulties in managing a class action. Fed. R. Civ. P.
12 23(b)(3). Even if the elements of Rule 23 are satisfied, a court’s decision to certify
13 a class is discretionary. Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935,
14 944 (9th Cir. 2009).
15                                       Discussion
16        Plaintiffs’ class certification is based on its theory that Defendant’s use of
17 an outdated form results in an automatic violation of the FDCPA. If that were true,
18 the Court would agree that it really does not matter who the named plaintiff is
19 because the violation was the use of the form. It would not matter the individual
20 circumstances of each class member, or the named plaintiff. But, the Ninth Circuit
21 has instructed that not all false statements are actionable. See Donohue, 592 F.3d
22 at 1033. It is this question of materiality of the false statements that prevent
23 Plaintiff Putnam from bringing this class action.
24        Plaintiff Putnam has failed to show that her claims will be in common with
25 the purported class members. Because the only money in Plaintiff’s bank account
26 came from her social security payments, the money was exempt. It is undisputed
27 the bank did not garnish any money from Plaintiff’s account. The failure to
28 provide the checkbox for the $500 exemption was not material because it could

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 6
      Case 2:19-cv-00189-SAB     ECF No. 23   filed 04/15/20   PageID.604 Page 7 of 7



 1 not have caused Plaintiff and other who only receive social security income to
 2 suffer a disadvantage in charting a course of action in response to the collection
 3 effort. In these cases, the money in the bank account was already subject to
 4 exemption. For the same reason, the failure to provide the checkbox for the $2500
 5 private student loan debt exemption is not a material false statement that would
 6 have caused Plaintiff and others who did not have private student loan debt to
 7 suffer a disadvantage in charting a course of action.
 8        Defendant has also demonstrated there would be members in the purported
 9 class who did not have bank accounts, who had no money in their bank accounts,
10 or who would be subject to an arbitration agreement and class action waiver. The
11 materiality question would be different for these members and thus, Plaintiff’s
12 claims are not typical of the purported class.
13        Accordingly, IT IS HEREBY ORDERED:
14        1.    Plaintiff’s Motion for Class Certification, ECF No. 12, is DENIED
15        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
16 this Order and to provide copies to counsel.
17        DATED this 15th day of April 2020.
18
19
20
21
22                                       Stanley A. Bastian
23                                   United States District Judge
24
25
26
27
28

     ORDER DENYING MOTION FOR CLASS CERTIFICATION ~ 7
